Title: To George Washington from Edward Carrington, 30 October 1795
From: 
To: 


            
              Dear Sir
              Richmond Octo. 30. 1795
            
            I now have it in my power to give decisive information on the enquiries you did Genl Marshall and myself the Honor of confiding to us in regard to Colo. Innes, & regret, exceedingly, that they have issued in his declining the appointment contemplated, as he would certainly have filled it with all the advantages you are so solicitous to Secure. He has given the proposition a very thorough deliberation, and with a sincere desire of accepting it; but has felt the necessity of yielding his wishes to the reasons which he has stated in a letter to me. As I cannot convey them to you in a better manner than by enclosing his letter, I herewith take the liberty of doing so.
            I sincerely wish that circumstances had not been such as to delay this information the length of time which has elapsed since you set the enquiry on foot, and hope you will believe that it has not been unnecessarily prolonged.
            With assurances of my readiness at all times to obey such requisitions as you think proper to make, I have the Honor to remain Your affectionate Friend & Most Obt servt
            
              Ed. Carrington
            
          